Citation Nr: 1823595	
Decision Date: 04/20/18    Archive Date: 04/26/18

DOCKET NO.  14-29 021A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for a left foot condition.


ATTORNEY FOR THE BOARD

I. Altendorfer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1971 to June 1971.
	
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

The Veteran's claim of entitlement to service connection for a left foot condition was initially denied in a November 1972 rating decision.  The RO notified the Veteran of the denial in a letter later that month, but the Veteran did not appeal the decision and did not submit relevant evidence within one year of the decision.  Therefore, the claim became final.  See 38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2017).  Since the November 1972 denial, new and material evidence has been associated with the claims file.  Thus, the claim for service connection for a left foot condition is reopened, and the Board will proceed with an adjudication of the underlying service connection claim on the merits.  38 U.S.C. § 5108; 38 C.F.R. § 3.156(a); see Shade v. Shinseki, 24 Vet. App. 110, 122 (2010).

The Veteran was scheduled for a hearing in January 2018, but he failed to report, and no request for postponement has been received.  Thus, his hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2017).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While further delay is regrettable, additional development is necessary prior to adjudication of the Veteran's service connection claims.

First, the Veteran indicated when he filed his April 2011 claim that he receives medical treatment at the VA medical center in Decatur, Georgia.  Currently, the associated VA treatment records have not been incorporated into the claims file.  Therefore, the AOJ should attempt to retrieve the treatment records on remand.  38 U.S.C. § 5103A(c) (2012); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Next, in regards to the left foot claim, the Board observes that the Veteran was determined to have a left foot disability at the time of his entrance into service.  Specifically, the August 1970 entrance examination report noted "Lt Foot . . . mild hallux valgus . . . M-P joint - great toe."  Service treatment records dated in April 1971 show that Veteran sought treatment for complaints of pain in the "1st MP Joint," which he stated developed after running.  In June 1971, the Veteran underwent a medical examination board (MEB) examination, as a result of which it was determined that the Veteran should be separated from service as a result of limitation of motion of the left large toe, secondary to traumatic arthritis.  The condition was determined to have existed prior to service, and to not have been aggravated as a result of his service.  No detail beyond marking "no" for service-related aggravation was provided.  

In Horn v. Shinseki, the United States Court of Appeals for Veterans held that an unexplained "X" in a box on a form in a STR MEB report alone, that a condition was not aggravated by active duty, cannot constitute clear and unmistakable evidence of a lack of aggravation under 38 U.S.C. § 1111.  25 Vet. App. 23, 2421 (2012) (finding that adjudicators may not deny claims involving the presumption of soundness based upon MEB reports containing no supporting analysis but must seek other evidence commensurate with the appropriate standard of clear and unmistakable evidence).  Here, the MEB report did not support its conclusion with an explanation or rationale.  Accordingly, the Board is obligated to obtain a medical opinion addressing whether the Veteran's active duty service aggravated the left foot condition that was noted on entrance. 

Accordingly, the case is REMANDED for the following action:

1. Update the file with any VA treatment records relevant to the Veteran's claim from January 2010 to the present.  If any requested records are unavailable, the Veteran should be notified of such.

2.  Provide the Veteran an opportunity to submit any lay statements or outstanding, relevant private treatment records.  Provide the Veteran with the appropriate authorization for release form(s).

3. Schedule the Veteran for a VA foot examination to determine the current nature of his left foot condition.  All indicated tests and studies should be conducted and all clinical findings reported in detail.  The entire claims file should be made available to and be reviewed by the examiner in conjunction with this request.  If the Veteran fails to report to the VA examination, please issue a medical opinion with this request based on file review.  

(a) Please identify each current condition by medical diagnosis.

(b) Is it at least as likely as not (50 percent probability or more) that the preexisting hallux valgus of left great toe noted on the Veteran's entrance examination was aggravated (permanently increased in severity) during his period of service from January 1971 to June 1971?  Please explain why or why not, specifically discussing the Veteran's reports that he experienced foot problems in service while running, June 1969 private treatment records documenting slight hallux valgus osseous exostosis at the metarsophalangeal joint, and the June 1971 medical board finding that the Veteran cannot actively dorsiflex the metatarsophalangeal joint of the large toe. 

If you find that any such left foot condition has been aggravated, please attempt to quantify the degree of aggravation beyond the baseline level of disability.

Please note that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account in formulating the requested opinions.

A complete rationale for the opinions rendered must be provided.  If you cannot provide the requested opinions without resorting to speculation, please expressly indicate this and state why that is so. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

